                                            THE CITY OF NEW YORK
ZACHARY W. CARTER                           LAW DEPARTMENT                                 RACHEL SELIGMAN WEISS
Corporation Counsel                            100 CHURCH STREET                                          Senior Counsel
                                               NEW YORK, NY 10007                             Telephone: (212) 356-2422
                                                                                                     Fax: (212) 356-3509
                                                                                                  rseligma@law.nyc.gov
                                                                    October 15, 2018

       BY ECF
       Honorable Loretta A. Preska
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                                      Re:    Eliezer Lopez, et al. v. City of New York, et al.
                                             17 CV 00181 (LAP)
       Your Honor:

                      This office represents the defendants in the above-referenced action. Defendants
       write in response to plaintiffs’ request that Your Honor reconsider that portion of the Court’s
       October 12, 2018 Order which dismissed plaintiffs’ excessive force claim. (ECF No. 36.)
       Plaintiffs’ request should be denied.
                       Plaintiffs offered to withdraw their federal excessive force claim. The Court
       accepted the offer. Now, plaintiffs are trying to back-track. They suggest that their offer was
       conditional on the case being remanded, and that, since the Court retained jurisdiction over
       plaintiffs’ state law claims, their excessive force claim should be reinstated. An attorney’s after-
       the-fact regret about pursuing a litigation strategy that did not prove successful is not now—and
       has never been—a basis for reconsideration of a court’s decision. Moreover, plaintiffs’ counsel
       have not set forth any “matters or controlling decisions” which they believe the Court
       overlooked, which is required for reconsideration pursuant to Local Civil Rule 6.3.
                      Defendants therefore respectfully request that the Court deny plaintiff’s request
       for reconsideration of the October 12, 2018 Order. Thank you for your consideration of this
       matter.

                                                                    Respectfully submitted,

                                                                    /s
                                                                    Rachel Seligman Weiss
                                                                    Senior Counsel

        cc:    All counsel (by ECF)
